Citation Nr: 0614779	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  05-00 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for peptic ulcer.

2.  Entitlement to service connection for hypertension, 
kidney disorder, bilateral eye disorder, hearing defects, and 
gastric ulcers.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service and regular 
Philippine Army service from November 1942 to April 1946.  He 
is a World War II veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Manila, the Republic 
of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
peptic ulcer.

The issues of entitlement to service connection for 
hypertension, kidney disorder, bilateral eye disorder, 
hearing defects, and gastric ulcers are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Competent evidence of peptic ulcer due to disease or injury 
in service is not of record.


CONCLUSION OF LAW

Peptic ulcer was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 letter sent to the veteran, which 
was sent prior to an initial adjudication of the claim.  In 
the April 2004 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show that the claimed condition existed from 
military service to the present time.  This evidence was 
usually shown by medical records, medical opinions, and 
statements from persons who knew the veteran and were aware 
of any disability the veteran had while in service, and 
records and statements from service medical personnel.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  The veteran stated in his July 2002 statement 
that between 1942 and 1946, he contracted peptic ulcer while 
in the Army.  The veteran explained further that since his 
discharge from service, his peptic ulcer has increased in its 
severity.  These allegations establish that the veteran is 
aware of the evidence necessary to substantiate a claim for 
service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that it would make reasonable efforts to 
help him get evidence to support his claim such as medical 
records and employment records.  It stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and private treatment 
records from July 1997 to October 1998.

Although an examination or an opinion was not obtained in 
connection with the appellant's claim for service connection 
for peptic ulcer, the Board finds that VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on this claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. §5103A(d).  Here, the 
evidence does not indicate that the veteran's peptic ulcer 
may be associated with his active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  The veteran has not brought forth 
evidence, other than lay statements, suggestive of a causal 
connection between peptic ulcer and to service.  The RO 
informed the veteran that he would need medical evidence of a 
relationship between the veteran's peptic ulcer and service, 
and the veteran has not provided such evidence.

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103(a)(2); 38 C.F.R. § 3.159(d).
II.  Decision    

The veteran asserts in his July 2002 statement that service 
connection for peptic ulcer is warranted.  He states in his 
July 2002 statement that he contracted peptic ulcer while in 
service, and is currently coping with this condition.  The 
veteran explained further that he was discharged from service 
with peptic ulcer, and his condition has increased in 
severity.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
peptic ulcer may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an inservice 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for peptic ulcer.  While the 
veteran is competent to allege that he had gastrointestinal 
problems in service, the service medical records do not 
substantiate that allegation.  In fact, the veteran reported 
during his examination prior to discharge in April 1946, that 
he had no significant diseases, wounds, or injuries, and he 
was not suffering from any "wound, injury, or disease that 
was incurred in military service."  In July 1997, a private 
treatment report diagnosed the veteran with peptic ulcer.  
However, an April 2003 lay statement stated that the veteran 
was first treated for peptic ulcer in 1957. Even though there 
are two different indications as to when the veteran was 
first diagnosed with peptic ulcer, the evidence of record 
shows that the veteran was not diagnosed with peptic ulcer 
disease until many years after service.  There is no evidence 
of peptic ulcer to a compensable degree within one year 
following the veteran's discharge from service.  Therefore, 
there is a lack of evidence of chronicity in service and 
continuity of symptomatology following the veteran's 
discharge from service.

The Board notes that the veteran has brought forth several 
affidavits from various individuals to support his claim.  In 
the December 2002 affidavit of AH, AH stated that she knew 
the veteran personally, and after service, the veteran was 
treated for different ailments he incurred in service.  In 
the December 2002 affidavit of MT, MT stated that he 
personally knew the veteran while in service.  MT explained 
further that the veteran and himself were in the same unit, 
and saw the veteran being treated for ulcers.  In a January 
2003 statement by MS, MS stated that the veteran has been on 
"continuing maintenance medication" for his illnesses he 
obtained during service.  In the April 2003 affidavit of RP, 
RP explained that his late father treated the veteran for 
ulcers.  RP stated that his father owned a clinic and started 
treating the veteran approximately in 1957.  While the 
veteran has stated that his peptic ulcer is attributable to 
service, he, and other lay persons, are not competent to 
provide a nexus between peptic ulcer and service, as that 
requires a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Finally, in a March 2004 statement by Dr. JO, he stated that 
in early 1945, the veteran was diagnosed with peptic ulcer.  
Dr. JO explained that the veteran was hospitalized and 
treated with "[b]entyl antacid and [a] bland diet" and that 
he personally treated the veteran at that time.  He added 
that the veteran recovered three days later.  Dr. JO notes in 
his affidavit that he is 91 years old.  

As noted above, the various affidavits purport that the 
veteran incurred peptic ulcer disease in service.  
Specifically, the veteran submitted an affidavit from a 
private physician that reported having treated him in 1945 
for peptic ulcer while in service.  The Board acknowledges 
the fact that a medical professional has stated the veteran 
was treated for peptic ulcer in service; however, this 
affidavit has lessened probative value because there are no 
service treatment records, laboratory findings or objective 
medical documentation corroborating such statement that were 
developed in conjunction with such treatment.  Also, as 
stated above, the veteran noted on his discharge examination 
report that he had no current injury or disease upon his 
discharge from service.  Further, while the private physician 
stated he treated the veteran while the veteran was still in 
service, the receipt of this statement many years after 
service does not, given the other evidentiary circumstances 
in this case, present a reasonable basis for granting this 
appeal.

The Board finds that the veteran's claim for service 
connection for peptic ulcer cannot be granted because there 
is no showing of a chronic disease at the time he separated 
from service and no clinical evidence of commensurate 
treatment for peptic ulcer from the time he separated from 
service until many years later.  Accordingly, for the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
peptic ulcer, and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for peptic ulcer is denied.

REMAND

In a September 2002 rating decision, the RO denied service 
connection for hypertension, kidney disorder, bilateral eye 
disorder, hearing defects, and gastric ulcers.  In December 
2002, the veteran submitted a notice of disagreement.  A 
statement of the case has not yet been issued.  Therefore, 
these claims must be remanded for issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that in order for it to have jurisdiction of 
a claim, there needs to be a rating decision, a notice of 
disagreement, a statement of the case, and a substantive 
appeal addressing the issues.  38 C.F.R. § 20.200 (2005).  
Therefore, it cannot take jurisdiction of this claim until 
the veteran perfects an appeal.

Accordingly, the case is REMANDED for the following action:

Furnish the veteran with a statement of the 
case as to the issues of entitlement to 
service connection for hypertension, kidney 
disorder, bilateral eye disorder, hearing 
defects, and gastric ulcers.  The statement 
of the case should include all relevant law 
and regulations pertaining to the claims.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b) (2005).  
Thereafter, if an appeal has been perfected, 
it should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


